Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-8, and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1, 2, 6-8, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brochard et al. (US 2014/0196054, hereinafter Brochard) in view of Greifeneder et al. (US 2015/0032752, hereinafter Greifeneder) and Dvorkin et al. (US 2016/0191407, hereinafter Dvorkin).

Regarding claim 1, Brochard discloses
A system for finding and identifying computing nodes in a network (Fig. 3), the system comprising:
a network having computing nodes connected to one another by way of communication connections (paragraph [0045]: The cloud computing provider 301 includes a set of n physical servers (nodes) 302 and a set of virtual servers 304), wherein the computing nodes are configured to execute a workload of one or more software applications (paragraph [0042]: Virtual servers can be designed to emulate nodes with certain specifications, such that a virtual server is defined as having a particular set of processors running at a particular speed, a particular amount of memory, etc. Virtual servers can also be defined in more abstract terms, such as having a certain performance level or being designed to run certain applications); and
at least one scheduling module having at least one probe comprising a test code, wherein the at least one scheduling module is configured to dispatch the at least one probe comprising the test code to the computing nodes of the network (paragraph [0050]: the provisioning interface 308 loads performance measuring software onto the assigned virtual server. This performance measuring software can be similar or identical to the performance measuring software used by individual nodes discussed with FIG. 1. Many of the performance measurements used will be the same and abbreviated performance measurements are used for the same reasons) in order to test properties of the computing nodes (paragraph [0022]: the application 120 can notify the job scheduler 110 of what performance criteria are important for the jobs run by the application 120. If the application 120 frequently accesses memory, the job scheduler 110 can issue a command to run only software to measure memory bandwidth and avoid running performance measuring software that tests the integer performance of the processor),
wherein the test code is configured to test the properties of the computing nodes in terms of an ability of the computing nodes (paragraph [0050]: After loading the performance measuring software onto the virtual server, the provisioning interface 308 runs the performance measuring software) to execute a particular workload of at least one software application (paragraph [0052]: After accepting the virtual server, the provisioning interface 308 assigns the virtual server to the application 310 and notifies the application 310 of the assignment. The application 310 can now use the assigned virtual server)), 
wherein the test code is configured to communicate test results to the at least one scheduling module (paragraph [0051]: the performance measuring software returns the performance measurement results to the provisioning interface 308),
wherein the at least one scheduling module (paragraph [0063]: although discussed individually, embodiments relating to high performance computing clusters also apply to cloud computing environments, and vice versa. Thus, a node in a cluster and an individual cloud server in a cloud computing environment are interchangeable in the descriptions of embodiments and implementations. It also follows that the job scheduler and provisioning interface are interchangeable) is configured, based on the test results of the test code, to select at least one computing node of the computing nodes to execute the workload of at least one software application, and to start the execution of the workload of the at least one software application on the at least one selected computing node (paragraph [0052]: At stage D, the results of the tests on virtual server n-3 are satisfactory, and virtual server n-3 is accepted by the provisioning interface 308. After accepting the virtual server, the provisioning interface 308 assigns the virtual server to the application 310 and notifies the application 310 of the assignment. The application 310 can now use the assigned virtual server; paragraph [0059]: the triggering event can be the passage of a certain amount of time or an indication from the requesting application that a job has completed).
Brochard does not disclose wherein the at least one probe is integrated into the at least one software application, wherein the at least one scheduling module is configured to dispatch the at least one software application containing the at least one probe to the computing nodes. Greifeneder discloses wherein the at least one probe is integrated into the at least one software application, wherein the at least one scheduling module is configured to dispatch the at least one software application containing the at least one probe to the computing nodes (paragraph [0008]: ] Application operation teams mostly rely on infrastructure monitoring systems, which monitor the utilization of infrastructure resources, like CPU, disc or memory usage of the host computers running the monitored applications to determine the health state of an application and to decide appropriate countermeasures to detected or anticipated performance problem; paragraph [007]: The agent receives transaction events 107 from the instrumented sensors and forwards them to a monitoring node 111 via a connecting computer network 110 ... Agents and sensors may be injected into the monitored system by augmenting application specific code with monitoring specific code that performs acquisition of measurement data and execution context correlation data and communication with a monitoring node 111. The injection may either be performed permanent by manipulating source code of the monitored application and recompiling it, or it may be injected on the fly, during runtime of the monitored application). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Brochard by augmenting application specific code with monitoring specific code that performs acquisition of measurement data (i.e., the utilization of infrastructure resources, like CPU, disc or memory usage of the host computers) to be forwarded to monitoring node of Greifeneder. The motivation would have been to identify and monitor a multiple of applications or application components, like e.g. a product search component or a product purchase component and to reduce the required configuration effort to identify and monitor applications or application components to a minimum (Greifeneder paragraph [0011]).
Brochard in view of Greifeneder does not disclose wherein the at least one probe comprises a classification scheme with different categories for classifying the computing nodes, wherein the at least one probe is configured to test the computing nodes by way of the classification scheme, and wherein the different categories of the classification scheme comprise a particular processor architecture, a minimum number of central processing unit (CPU) cores, a maximum number of CPU cores, a minimum amount of freely available main memory space, a particular hardware feature, a connection to a particular hardware, or a combination thereof. Dvorkin discloses wherein the at least one probe comprises a classification scheme with different categories for classifying the computing nodes, wherein the at least one probe is configured to test the computing nodes by way of the classification scheme, and wherein the different categories of the classification scheme comprise a particular processor architecture, a minimum number of central processing unit (CPU) cores, a maximum number of CPU cores, a minimum amount of freely available main memory space, a particular hardware feature, a connection to a particular hardware, or a combination thereof (paragraph [0031]: The test request 222 also includes required characteristics 226, e.g., software characteristics or hardware characteristics, for computing resources selected to perform the test. Each of the required characteristics 226 can identify one or more resource characteristics of a computing resource, e.g., minimum speed of a processor, a type of processor, a minimum number of cores of a processor, number of processors, type of memory, amount of memory, operating system, version(s) of an operating system, software, version(s) of software, and so on. For example, a data processing intensive test may require a minimum, or a particular, number of central processing units (CPUs) necessary to perform the processing for the test, and a minimum, or a particular, amount of available memory in order for data to be processed correctly during the test). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Brochard in view of Greifeneder by performing test with the required characteristics e.g., a type of processor, a minimum number of cores of a processor, number of processors, type of memory, amount of memory, etc. of Dvorkin. The motivation would have been to more effectively select a computing resource to perform each test (Dvorkin paragraph [0008]).
Regarding claim 7 referring to claim 1, Brochard discloses a method for finding and identifying computing nodes in a network the network comprising computing nodes connected to one another by way of communication connections and configured to execute a workload of one or more software applications, and at least one scheduling module having at least one probe comprising a test code, the method comprising: ... (See the rejection for claim 1).
Regarding claim 13 referring to claim 1, Brochard discloses a non-transitory computer program product stored in a network (paragraph [0067]: The computer readable medium may be a computer readable signal medium or a computer readable storage medium) comprising computing nodes connected to one another by way of communication connections and configured to execute a workload of one or more software applications, and at least one scheduling module having at least one probe, wherein the computer program product comprises code that when executed, causes the network to ... (See the rejection for claim 1).

Regarding claims 2 and 8, Brochard discloses
wherein the at least one probe is configured independently of the at least one software application, and wherein the at least one scheduling module is configured to dispatch only the at least one probe  to the computing nodes (paragraph [0050]: he provisioning interface 308 loads performance measuring software onto the assigned virtual server. This performance measuring software can be similar or identical to the performance measuring software used by individual nodes discussed with FIG. 1. Many of the performance measurements used will be the same and abbreviated performance measurements are used for the same reasons ... After loading the performance measuring software onto the virtual server, the provisioning interface 308 runs the performance measuring software).

Regarding claims 6 and 12, Brochard discloses
wherein the at least one scheduling module is configured to execute different software applications based on the test results of the at least one probe for the workload of the different software applications in an optimized sequence using different computing nodes (paragraph [0057]: the provisioning interface determines whether the assigned cloud server has adequate performance; paragraph [0042]: Virtual servers can also be defined in more abstract terms, such as having a certain performance level or being designed to run certain applications; paragraph [0060]: In scenarios where the requesting application runs a series of individual jobs, a triggering event at block 410 can be the completion of a job or at specified intervals, such as when the job awaits results from another job on another node; paragraph [0062]: a cloud computing environment can be used in a manner similar to a cluster, where jobs are distributed among any number of different computing systems).

Regarding claim 16, Brochard discloses
wherein the at least one probe stores the test code on the computing nodes (paragraph [0050]: After receiving the response from the cloud computing provider 301, the provisioning interface 308 loads performance measuring software onto the assigned virtual server. This performance measuring software can be similar or identical to the performance measuring software used by individual nodes discussed with FIG.  3).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brochard et al. (US 2014/0196054, hereinafter Brochard) in view of Greifeneder et al. (US 2015/0032752, hereinafter Greifeneder) and Dvorkin et al. (US 2016/0191407, hereinafter Dvorkin) as applied to claims 1 and 7, and further in view of Whitcomb et al. (US 2018/0129495, hereinafter Whitcomb).

Regarding claims 4 and 10, Brochard in view of Greifeneder and Dvorkin does not disclose wherein the at least one probe has a cleaning component for removing artefacts on the computing nodes. Whitcomb discloses wherein  the at least one probe has a cleaning component for removing artefacts on the computing nodes (paragraph [0053]: the manager evaluates the suitability of the candidate computing devices to execute the process based on one or more conditions, or criteria; paragraph [0054]: manager 140 causes code of the software process to be moved to the selected computing device; paragraph [0096]: Code 324 at Computing Device B makes a request to the manager 140 to execute a process, where the request identifies the data as being required by the process ... once execution of the process is completed, code for the process can be deleted). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Brochard in view of Greifeneder and Dvorkin by evaluating, by the manger the suitability of the candidate computing devices to execute the process based on conditions, causing code of the software process to be moved to the selected computing device, and deleting the code for the process once execution of the process is completed of Whitcomb. The motivation would have been to manage a distributed computing environment to optimize the use of resources based on current conditions (Whitcomb paragraph [0032]).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brochard et al. (US 2014/0196054, hereinafter Brochard) in view of Greifeneder et al. (US 2015/0032752, hereinafter Greifeneder) and Dvorkin et al. (US 2016/0191407, hereinafter Dvorkin) as applied to claims 1 and 7, and further in view of Zhang et al. (US 2019/0079850, hereinafter Zhang).

Regarding claims 5 and 11, Brochard in view of Greifeneder and Dvorkin does not disclose wherein the test code is configured to test the computing nodes within 10-100 milliseconds. Zhang discloses wherein the test code is configured to test the computing nodes within 10-100 milliseconds (paragraph [0048]: a suitable performance data collection system may execute a performance test of a program and store a performance metric that corresponds to the time of the performance test (e.g., “At time T0, the program exhibited a startup time of 40 milliseconds.”). A performance data collection system may execute such performance tests repeatedly, resulting a time-ordered set of results of these performance tests (e.g., “At time T0, the program exhibited a startup time of 40 milliseconds; at time T1, the program exhibited a startup time of 42 milliseconds . . . ” etc.). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Brochard in view of Greifeneder and Dvorkin by execute a performance test of a program and store a performance metric that corresponds to the time of the performance test (e.g., “At time T0, the program exhibited a startup time of 40 milliseconds”) of Zhang. The motivation would have been to provide more efficient and/or effective way to identify and track application performance incidents (Zhang paragraph [0004]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brochard et al. (US 2014/0196054, hereinafter Brochard) in view of Greifeneder et al. (US 2015/0032752, hereinafter Greifeneder) and Dvorkin et al. (US 2016/0191407, hereinafter Dvorkin) as applied to claim 1, and further in view of Das et al. (US 2015/0025818, hereinafter Das).

Regarding claim 14, Brochard in view of Greifeneder and Dvorkin does not disclose wherein the particular hardware feature is a real-time clock. Das discloses wherein the particular hardware feature is a real-time clock (paragraph [0017]: FIG. 3 illustrates another method of synchronized testing of DUTs ... The time utilized to determine the period between the start of tasks may be real time or test time. For example, the start times may be specific times of day based on a real-time clock or elapsed times based on a counter which is reset at the beginning of each task ... . The test is then ended and the results may be analyzed as indicated in step 208. For example, specific performance measurements for different DUTs may be compared on a per-task basis). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Brochard in view of Greifeneder and Dvorkin by testing DUTs by setting up start times of tasks based on a real-time clock of Das. The motivation would have been to facilitate analysis of the logs by synchronizing performance of the tasks (Das paragraph [0015]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brochard et al. (US 2014/0196054, hereinafter Brochard) in view of Greifeneder et al. (US 2015/0032752, hereinafter Greifeneder) and Dvorkin et al. (US 2016/0191407, hereinafter Dvorkin) as applied to claim 1, and further in view of Alonso (US 2010/0241845, hereinafter Alonso).

Regarding claim 15, Brochard in view of Greifeneder and Dvorkin does not disclose wherein the particular hardware is a sensor. Alonso discloses wherein the particular hardware is a sensor (paragraph [0023]: Step 202 includes executing an electronic device test to evaluate the hardware resources of the device, namely, the CPU, RAM, CPU clock speed, available hard disk space, recording speed, encryption test computation speed, microphone and its audio specifications of frequency and gain etc. number of inputs, type, directional, environment, stereo; loudspeakers (maximum volume, distortion and power etc), video (resolution, focus, white balance, refresh speed etc), communications network connection (physical communications type: telephone line, modem, Ethernet, USB, wireless, GRPS, 3G), communications protocol (FTP, HTTP, WAP etc.), connection port test with the server, average upload and download speeds with the remote server, environment (local network, Intranet, Internet, direct connection), additional characteristics (GPS, finger print reader, USB connection, hands-free loudspeakers, environmental microphone, infrared sensor and Bluetooth etc.). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Brochard in view of Greifeneder and Dvorkin by executing an electronic device to evaluate the hardware resources of the device such as CPU, RAM, CPU clock speed, infrared sensor, etc. of Alonso. The motivation would have been to facilitate to various types of hardware resources including CPU, RAM, CPU clock speed, infrared sensor, etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        5/28/2022